DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment filed September 6, 2022.  Claims 1-20 are pending in this case. Claims 14-20 are withdrawn pursuant to a Requirement for Restriction issued April 20, 2020.  Claim 1 is currently amended.  Accordingly, claims 1-13 are under examination in this case.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022,has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and further in view of Dines (US 2010/0188326) and Brush et al (US 10/553,082).
Regarding claim 1 –
Fukatsu teaches a self-service terminal (SST) (abs, col 2 ln 45-50) and comprising:
a media conveyor to transport media received through the media interface aperture (abs, col 4 ln 10-35); and 
including a user interface component. (col 7 on 2-35)
Fukatsu does not disclose a media interface aperture cover.
Kim discloses a media interface aperture cover. (abs, par 15, 31, cl 1).
It would be obvious to one of ordinary skill in the art to combine Fukatsu with the cover of Kim in order to obtain a more durable product.
Fukatsu in view of Kim does not disclose the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture.
Dines discloses the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture. (abs, par 8, 17, 25 “retractable interface contact member 38 the capability to be substantially retracted into the housing 36 when it is desired that the stylus 28 be rotated to the hidden ornamental mode 34 when the stylus is not in use”, 28 “When the contact member 38 is not in use in the hidden ornamental mode 34 and is retracted substantially into the housing 36 the stop 48 is restrained by one end 52a of the slot 48 and when the contact member 38 and if fully extended in the interface engaging mode 31 the stop 48 is restrained by the other end 52b of the slot 50 to secure the contact member within the housing”)
It would be obvious to one of ordinary skill in the art to combine Fukatsu and Kim with the cover of Dines in order to obtain a more secure device.
Fukatsu in view of Kim and Dines does not specifically teach a housing, configured to receive the media interface aperture cover, wherein a clearance between a surface of the media interface aperture cover and a portion of the housing: physically prevents the media interface aperture cover from opening when a skimmer is engaged on the user interface component.
Brush teaches wherein a clearance between a surface of the media interface aperture cover and a portion of the housing: physically prevents the media interface aperture cover from opening when a skimmer is engaged on the user interface component. (col 3 ln 30-65)
It would be obvious to one of ordinary skill in the art to combine Fukatsu and Kim with the cover of Dines and the disengaging through physical jamming of Brush in order to obtain a more secure device.
Regarding claim 3 –
Fukatsu teaches that the SST is a recycler. (abs)
Regarding claim 4 –
Fukatsu teaches that the SST is an automated teller machine (ATM). (col 15 ln 48-51).
Regarding claim 5 –
Fukatsu teaches that the media conveyor includes a media handling component to process the media received through the media interface aperture. (col 2 ln 45-col 3 ln 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and of Dines (US 2010/0188326) and Brush et al (US 10/553,082), and further in view of Ree et al (US 2012/0242498).
Fukatsu in view of Kim, Dines, and Brush teaches as above.
Regarding claim 2 –
Kim teaches a media interface aperture cover. (abs, par 15, 31, cl 1)
Ree discloses that the user interface component is embedded in a cover. (par 19)
It would be obvious to one of ordinary skill in the art to combine Fukatsu with the covers of Kim and Dines and with Brush and Ree in order to obtain a more user-friendly product.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and of Dines (US 2010/0188326) and Brush et al (US 10/553,082), and further in view of DeJong et al (US 2003/0084170).
Fukatsu in view of Kim, Dines, and Brush teaches as above.
Regarding claim 6 –
DeJong discloses a user interface component that includes an encrypting PIN pad.(par 223).
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu with the cover of Kim, Dines, with Ray and with the encrypting PIN pad of DeJong in order to increase transaction security.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in Kim et al (US 2005/0287853) and of Dines (US 2010/0188326) and Brush et al (US 10/553,082), and further in view of Crews et al (US 2014/0166744).
Fukatsu in view of Kim, Dines, and Brush teaches as above.
Regarding claim 7 –
Crews discloses a user interface component including an encrypting touch screen. (par 212)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu, Kim, Dines, and Brush with the encrypting touch screen of Crews in order to increase transaction security.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and Dines (US 2010/0188326) and Brush et al (US 10/553,082), and in view of Crews et al (US 2014/0166744) and further in view of Mattice et al (US 2008/0254862).
Fukatsu in view of Kim, Dines, Brush, and Crews teaches as above.
Kim teaches that the media interface aperture cover is configured to retract. (abs, par 15, 31, cl 1)
Mattice teaches that the touch screen is configured to be wiped clean as it retracts. (par 85)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu, Dines and Ray with the encrypted touch screen of Crews and the retracting screen of Kim and wiping screen of Mattice in order to increase transaction security.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and Dines (US 2010/0188326), Brush et al (US 10/553,082), and further in view of Abel et al (US 2012/0035989).
Fukatsu in view of Kim, Dines, and Brush teaches as above.
Regarding claim 9 –
Abel teaches a near field communication (NFC) reader. (par 4, 35)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu, Kim, Dines, and Brush with the NFC reader of Abel in order to increase transaction security.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853), Dines (US 2010/0188326), Brush et al (US 10/553,082), and further in view of Jenkins et al (US 2016/0110967)
Fukatsu in view of Kim, Dines, and Brush teaches as above.
Regarding claim 10–
Jenkins teaches that the SST further comprises a display screen that is larger than 15 inches. (par 16, 19)
It would be obvious to one of ordinary skill in the art to combine Fukatsu, Kim, Dines, and Brush with the larger screen of Jenkins in order to obtain a more user-friendly device.
Regarding claim 11–
Jenkins teaches that a top most portion of the display screen is 254 millimeters or less from a front edge of the SST. (par 16 (depth 2-3 inches))
Regarding claim 12 –
Jenkins teaches that the top most portion of the display screen is 1200 millimeters or less from a bottom edge of the SST. (par 16 (depth 2-3 inches))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mueller (US 2011/0006112) discloses a protective device and method for preventing skimming on a card reader.
Leiponis et al (US 10,089,501) discloses a multimedia-media reader apparatus, secure transaction system, and methods thereof.
Ray et al (US 2014/0158768) teaches an automated banking machine that outputs interference signals to jam reading ability of unauthorized card reader devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685